Citation Nr: 0517405	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for thickening of soft 
tissues with itching and stinging as secondary to herbicide 
exposure.

2.  Entitlement to service connection for lung disease as 
secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of 
stomach surgery.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that, in a November 2002 written 
correspondence, the veteran requested a hearing.  However, 
the record contains evidence showing the veteran canceled his 
request for a hearing, as per a January 2004 statement.  As 
the record does not contain further indication that the 
veteran or his representative requested that the hearing be 
rescheduled, the Board deems the veteran's November 2002 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The competent medical evidence of record does not 
establish that the claimed thickening of soft tissues with 
itching and stinging was more likely than not related to any 
incident of service, to include exposure to herbicides.

3. The competent medical evidence of record does not 
establish that lung disease was more likely than not related 
to any incident of service, to include exposure to 
herbicides.

4.  The competent medical evidence of record does not 
establish that the residuals of the veteran's stomach surgery 
with subsequent blockage was more likely than not related to 
any incident of service.


CONCLUSIONS OF LAW

1.  Thickening of soft tissues with itching and stinging, as 
secondary to herbicide exposure, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2004).

2.  Lung disease, as secondary to herbicide exposure, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Residuals of a stomach surgery with subsequent blockage 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the December 2001 RO letter, the July 
2002 RO letter, the October 2002 rating decision, the April 
2003 statement of the case, the January 2004 supplemental 
statement of the case, and the May 2004 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, a statement 
of the case, and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Service Connection as a Secondary to Herbicide Exposure

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.   

In the present case, the veteran has submitted two claims for 
service connection of disorders as secondary to herbicide 
exposure.  The first claim is for service connection for 
thickening of soft tissues with itching and stinging as 
secondary to exposure to herbicides.  The second claim is for 
service connection for lung disease as secondary to herbicide 
exposure. 

The relevant evidence includes the veteran's service medical 
records.  The service medical records contain no complaints 
of or treatment for lung disease or thickening of the soft 
tissues. 

VA outpatient records dated from October 2001 to January 2002 
and printed in January 2001 contain the first complaints of 
lung disease and thickening of the soft tissues.  A note 
dated in October 2001 details a chest computed tomography 
(CT) examination that indicated numerous blebs, mild pleural 
effusion and pleural thickening.  The note also indicated 
that the veteran was a previous heavy smoker.  Notations 
dated in November and December 2001 indicate complaints of 
itching and burning in the gluteal fold.  A note dated in 
January 2002 indicated that the veteran returned with only 
occasional episodes of itching in the same area.  These 
treatment reports do not relate the veteran's lung disease or 
his itching skin to herbicide exposure, nor do they relate 
these conditions to his active service.

VA records dated between January 2002 and July 2002 are also 
included in the record.  These treatment records contain 
complaints of gluteal intertrigo and complaints of recurring 
burning and stinging of the veteran's skin.  A notation dated 
in June 2002 indicated that the veteran's gluetal cleft was 
essentially normal except for mild hyperpigmentation.  These 
records also contain no medical opinions relating the 
veteran's complaints of itchy, burning and stinging soft 
tissue to herbicide exposure or to any incident of his active 
service.

Additional VA records dated between January 2002 and November 
2002 are also included in the claims folder.  A notation 
dated in April 2002 indicated that the veteran has been a 
heavy smoker for 35 years.  The other medical notations do 
not discuss the issues on appeal.

VA records received in April 2003 and dated between September 
1998 and February 1999 are also part of the record.  These 
records contain a diagnosis of chronic obstructive pulmonary 
disease (COPD), but contain no medical opinions relating the 
veteran's COPD to herbicide exposure or to any other incident 
of his active service. 

Finally, VA dated between March 2003 and January 2004 and 
between August 2003 and January 2004 are also included in the 
record.  A notation dated in January 2004 indicated that the 
patch of thickened and itchy skin in the veteran's gluteal 
fold was not cancer.  These records also contain no medical 
opinions relating the veteran's lung disease or claimed 
thickening of his soft tissues to herbicide exposure or to 
any other incident of his active service.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for 
thickening of soft tissues and lung disease, as secondary to 
herbicide exposure.  As noted above, thickening of the soft 
tissues with itching and stinging and lung disease are not 
listed as presumptive diseases under 38 C.F.R. § 3.309(e).  
See 38 C.F.R. § 3.309.  As well, the veteran is not entitled 
to service connection for his claims on a direct basis, as 
there is no competent medical evidence linking the veteran's 
lung disorder or his claimed thickening of the soft tissues 
to any incident of his active service.  See 38 C.F.R. 
§ 3.303.  In light of the evidence of record, the Board finds 
that the veteran is not entitled to service connection for 
thickening of the soft tissues and lung disease as secondary 
to herbicide exposure.  

 Service Connection for Residuals of Stomach Surgery

As mentioned above, service connection may be established for 
a disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A.§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the current case, the veteran contends that he is entitled 
to service connection for residuals of a stomach surgery.  

The veteran's service medical records contain no complaints 
of, or treatment for a stomach condition during active 
service.  

The post-service evidence of record includes a VA medical 
examination conducted in December 1984 in which the veteran 
complained of needing laxatives to use the bathroom.  The 
examiner diagnosed the veteran with a history of 
constipation, but otherwise found no stomach disorders. 

The record also contains VA treatment records dated between 
November 1998 and December 1998.  A note dated in December 
1998 indicated that the veteran had no abdominal pain and no 
blood in his stools.  

VA treatment records received in January 2002 and dated 
between October 2001 and January 2002 contain no medical 
opinions relating any stomach conditions to the veteran's 
active service.  

Additional VA treatment records dated in 2002 contain no 
medical opinions relating any stomach conditions to the 
veteran's active service.

VAMC treatment records received in April 2003 and dated 
between September 1998 and February 1999 are also part of the 
record.  These treatment reports indicate the veteran 
underwent an operation to repair a perforated duodenal ulcer 
that required a prolonged postoperative course due to an 
empyema.  As well, these treatment reports indicated that the 
veteran experienced some difficulty with bowel movements 
after his operation.  However, these treatment reports do not 
indicate that the veteran's surgery was related to his active 
service.

The remaining VA treatment records contain no medical 
opinions relating the veteran's duodenal ulcer repair, or his 
subsequent complications to his active service.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Despite the veteran's assertions, the medical evidence of 
record does not indicate that the veteran's surgery to repair 
a perforated duodenal ulcer was related to his active 
service.  The veteran's service medical records are silent 
concerning any disorders of the digestive tract.  The 
veteran's operation occurred in 1998 almost 28 years after he 
was discharged from active duty.  As well, the medical 
evidence of record contains no opinions relating the 
veteran's duodenal ulcer repair to his active service.  In 
light of the evidence of record, the Board finds that the 
veteran is not entitled to service connection for residuals 
of stomach surgery. 



Conclusion

The only evidence in support of the veteran's claims are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his claimed disorders, his lay statements cannot serve as a 
basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  

In this case, after reviewing the evidence of record and for 
the reasons discussed above, the Board finds that the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.




ORDER

Service connection for thickening of soft tissues with 
itching and stinging as secondary to herbicide exposure is 
denied.

Service connection for lung disease as secondary to herbicide 
exposure is denied.

Service connection for residuals of stomach surgery is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


